Citation Nr: 0429148	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  93-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with ankylosis, currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1964 and from December 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This appeal was denied by the Board 
in a March 1997 appellate decision, but this decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in December 1999.  Subsequently, the Board 
remanded this case back to the RO in July 2000 and February 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

To date, the veteran's claim has not been considered under 
the new criteria for evaluating spine disorders, included in 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The 
provisions for intervertebral disc syndrome (Diagnostic Code 
5243) are effective only from September 23, 2002, and the 
other provisions are effective only from September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
Consideration under these new provisions is necessary prior 
to further Board action on this claim.

Also, in the February 2004 remand, the Board requested a new 
VA examination addressing the questions of whether the 
veteran's ankylosis of the spine was at a favorable or 
unfavorable angle and whether there is limitation of function 
that is comparable to ankylosis of the spine at an 
unfavorable angle.  The veteran failed to report for a VA 
examination addressing these matters in April 2004.  
Nevertheless, and particularly in view of the fact that this 
is a case that has been before the Court, the Board finds 
that additional efforts should be made to address the 
questions posed in the February 2004 remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
spine examination addressing the symptoms 
and severity of his service-connected low 
back disorder.  The examiner should 
review the veteran's claims file in 
conjunction with the examination.  The 
examiner should conduct range of motion 
testing of the lumbar spine and comment 
on the presence and extent of any painful 
motion or functional loss due to pain.  
The examiner should also comment on 
whether the veteran's ankylosis of the 
spine is at a favorable or unfavorable 
angle; if not considered to be at an 
unfavorable angle, the examiner should 
provide an opinion as to whether there is 
evidence suggesting functional loss due 
to pain to such a degree as is comparable 
to ankylosis of the spine at an 
unfavorable angle.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

2.  If the veteran fails to report for 
the scheduled examination, his claims 
file should be forwarded to a VA doctor 
for an opinion as to whether his 
ankylosis of the spine is at a favorable 
or unfavorable angle, as suggested by the 
record.  If not considered to be at an 
unfavorable angle, and based on the 
claims file review, the doctor should 
provide an opinion as to whether there is 
evidence suggesting functional loss due 
to pain to such a degree as is comparable 
to ankylosis of the spine at an 
unfavorable angle.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to an 
increased evaluation for lumbosacral 
strain with ankylosis should be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case (with the revised provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




